 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
     VICTOR RODRIGUEZ, et al.,                           Case No. 1:18-cv-00252-LJO-SAB
10
                     Plaintiffs,                         ORDER RE STIPULATION TO FILE
11                                                       FIRST AMENDED COMPLAINT
             v.
12                                                       (ECF No. 19)
     M.J. BROTHERS, INC., et al.,
13                                                       SEVEN-DAY DEADLINE
                     Defendants.
14

15          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

16          1.      Plaintiffs shall file a first amended complaint within seven (7) day of the date of

17                  entry of this order; and

18          2.      Defendants’ answer to the original complaint is deemed the answer to the first

19                  amended complaint.

20
     IT IS SO ORDERED.
21

22 Dated:        February 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                     1
